Citation Nr: 9927337	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1942 to December 1945.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina, denied the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board), and requested the opportunity to 
testify and present witnesses before a Hearing Officer at the 
local VA office (RO Hearing).  The veteran, his sister, and 
his brother appeared at the RO hearing on July 30, 1998.  In 
addition, on the date of the hearing, the veteran and his 
representative withdrew the veteran's service connection 
claim for tinnitus.  The veteran's appeal of the denials of 
his service connection claim for hearing loss is now before 
the Board for resolution. 


FINDINGS OF FACT

There is no competent medical evidence that the veteran's 
current bilateral hearing loss is related to his active 
military service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) from his 
separation physical in December 1945 indicate that the 
veteran scored 15/15 (normal hearing) on the "whisper test" 
used to evaluate hearing at that time.  In addition, this 
examination was negative for complains of, or treatment for, 
any ear, nose or throat abnormalities.  The SMRs indicate 
that the veteran was treated for Pneumonia and 
Nasopharyngitis in April 1944, and for Mumps in May 1944.  
The SMRs do not indicate any record of treatment for hearing 
loss or specific ear problems.

On July 30, 1998 the veteran and two witnesses testified 
before a Hearing Officer at the RO.  The veteran indicated 
that he was exposed to acoustic trauma while in the military 
in the form of an explosion during basic training.  He 
testified that this resulted in a punctured eardrum that 
required an operation.  However, there is no indication of 
any such treatment in his SMRs.  The veteran reported 
noticing hearing loss when he returned home after being 
discharged from the military in 1945.  The veteran indicated 
that he has been using hearing aids for twelve to fifteen 
years.  The veteran's sister, [redacted], testified that 
she believes the veteran evidenced hearing loss after service 
because he would frequently fail to respond to questions.  
Ms. [redacted] testified that the veteran's problem has worsened 
since 1945.  The veteran's bother, [redacted], testified 
that the veteran had no hearing problems when he entered 
service, but that the veteran told him "I'm hard of 
hearing" and "I was in a[n] explosion in the service."   

The veteran underwent a VA audiological examination in 
October 1998.
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
70
71
LEFT
70
70
70
75
71

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.

The examiner noted that acoustic emittence testing for the 
right ear indicated normal middle ear function, and the left 
ear indicated a very hypercompliant tympanic membrane with a 
5.0 stag measurement.  Physical volume and resting pressure 
was evaluated as "okay."  The examiner observed that it was 
very difficult to read the veteran's acoustic reflexes, but 
that ipsilateral right reflexes were present as expected.  
Performance Index Phonetic Balance (PIPB) function
was within normal limits bilaterally.  The veteran reported 
to the examiner that he had been in the proximity of an 
explosion during training while in the military during either 
1942 or 1943.  The veteran reported an employment history of 
working around logging equipment, including chainsaws and 
pile drivers, for approximately two years.  He reported 
farming for 12 years, and indicated that he worked 
construction jobs for four years and that he worked as a 
barber for 34 years.  The examiner diagnosed the veteran with 
moderately severe sensory neural hearing loss in the right 
ear, and with moderately severe to severe sensory neural 
hearing loss in his left ear.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran is able to demonstrate a current disability and 
is thereby able to satisfy the first criterion of presenting 
a well-grounded claim.  The October 1998 VA audiological 
examination which diagnosed the veteran with moderately 
severe sensory neural hearing loss in the right ear, and with 
moderately severe to severe sensory neural hearing loss in 
his left ear based on the audiological data charted above, 
meets the requirements of 38 C.F.R. § 3.385.  There is no 
evidence of record from the veteran's SMRs that he 
experienced hearing loss or ear problems during service.  
Finally, though the veteran reported exposure to acoustic 
trauma to the VA examiner as part of the October 1998 
examination, the examiner did not link the veteran's hearing 
loss to his service in the military 45 years ago.  There is 
also no indication that any other audiologist or physician 
has linked the veteran's hearing loss to his military 
service.  Accordingly, because no competent medical evidence 
of the required nexus has been presented, the veteran's claim 
for service connection for bilateral hearing loss is not well 
grounded and must be denied.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (citing Murphy, 1 Vet. App. at 81).

Although the veteran and the witnesses who testified on his 
behalf at the July 1998 RO hearing allege that his bilateral 
hearing loss is the result of his service in the military, 
they does not have the medical expertise or training to give 
a competent opinion on the determinative issue of causation-
to link the veteran's hearing loss to these factors.  
Therefore, even if the veteran's assertions that he was 
exposed to acoustic trauma while in service are accepted as 
credible, the lay allegations of record as to a nexus between 
his military service and current hearing loss have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that medical evidence, 
and not just allegations must support a well-grounded claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
October 1998 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).
 

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

